Citation Nr: 1234240	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-14 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for chest pain.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from October 1996 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the above-noted March 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for chest pain.  Following the Veteran's disagreement with that decision, the RO, in a December 2009 Statement of the Case, reopened the Veteran's claim.  Regardless of the RO's actions in reopening the Veteran's claim, the Board must still determine, de novo, whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the issue on appeal as a claim to reopen, as reflected on the cover page of this decision.  

The Board notes that in May 2001, the RO denied the Veteran's claim for VA vocational rehabilitation (Chapter 31) benefits.  The Veteran filed a notice of disagreement to that decision.  In June 2003, the RO granted the Veteran a vocational rehabilitation (Chapter 31) subsistence allowance, as the Veteran was noted to be enrolled as a student at a state university.  Furthermore, the Veteran had appealed the denial of her claim for service connection for an anxiety disorder.  In a July 2011 rating decision, the RO granted the Veteran service connection and assigned a 30 percent rating for major depressive disorder and anxiety disorder, not otherwise specified (previously referred to as anxiety attacks, stress and posttraumatic stress disorder).  As such, the claims for Chapter 31 benefits and an anxiety disorder are not in appellate status.  

The Board also notes that a VA Form 8 (Certification of Appeal), in which the issues on appeal being certified by the RO to the Board are listed, notes the issue of service connection for "chronic disability to account for stress."  That issue, while once in appellate status, was granted and is associated with the service-connected disability, as noted above, of major depressive disorder and anxiety disorder, not otherwise specified.  (It appears to the Board that the VA Form 8 was drafted prior to the July 2011 rating decision.)

Finally, the issue of whether new and material evidence has been received to reopen a claim for service connection for chest pain is discussed in the decision below.  The underlying question of service connection for chest pain is addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  By a December 2005 rating decision, the RO denied the Veteran's claim for service connection for chest pain.  The Veteran did not appeal the December 2005 decision.  

2.  Evidence received since the RO's December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for chest pain, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for chest pain is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received, and the Veteran's claim for service connection for chest pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she suffers from chest pain that is not necessarily related to her service-connected major depressive/anxiety disorder.  In a December 2005 rating decision, the RO denied, inter alia, service connection for chest pain.  The Veteran was notified of the decision later that same month but did not appeal.  Thus, the Board finds the December 2005 rating decision to be final.  38 U.S.C.A. § 7105(b), (c).  

In November 2008, the Veteran sought to reopen her claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

The basis of the RO's December 2005 denial of the Veteran's claim, was the lack of any post-service evidence showing treatment or a diagnosis of chest pain.  The evidence received subsequent to the final December 2005 rating decision includes both VA and private treatment records that reveal diagnoses for atypical chest pain.  In particular, a November 2006 private treatment record notes the Veteran's complaints and indicates that the chest pain, "appears to be stress related."  Thereafter, a May 2011 VA primary care physician note reflects the Veteran's report that she experienced chest pain during a dance class, and that she was unhappy with clinicians telling her that her chest pain was the result of anxiety.  Following an examination, the VA physician's assessment was atypical chest pain.  The physician added that the chest pain:  "[s]ounds like anxiety.  Lasting for days and painful to touch.  Does not appear to be cardiac in nature.  Monitor."  

The Board finds that the above VA and private treatment records to be new as they were not previously considered by the RO in the December 2005 rating decision.  Furthermore, the Board finds the November 2006 private treatment record and the May 2011 VA primary care physician note, in particular, to be material, as they relate to an unestablished fact necessary to substantiate the claim.  Here, the medical evidence identifies the Veteran as having chest pain and identifies the possible, but not definite, cause of the chest pain as stress and/or anxiety.  At the same time, the Veteran has reported that she experiences chest pain with physical activity (dance class); thus, her report implies a possible underlying physical malady or condition as the cause of the chest pain.  Nonetheless, as the lack of any diagnosis or treatment was an element that was specifically found not present in the prior final denial, the Board finds that this evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117. 

Accordingly, the Board finds that evidence received subsequent to the December 2005 rating decision is new and material and serves to reopen the claim for service connection for chest pain.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for chest pain, as further development of the claim is necessary prior to a final adjudication of the claim.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chest pain is reopened; to that limited extent, the appeal is granted.  


REMAND

With regard to the reopened claim for service connection for chest pain, the Board notes that in a report of medical history, dated in January 2001 and associated with the Veteran's separation from active service, the Veteran reported having experienced "pain or pressure in chest".  It was further noted by the examining physician that the Veteran suffered from allergic rhinitis with episodic asthma.  In a report of August 2001 VA medical examination, the examiner noted the Veteran's report of recurrent shortness of breath, wheezing, and tightness in the chest.  Subsequently, in a December 2001 rating decision, the Veteran was service connected for asthma.  

Otherwise, the Veteran has since been diagnosed with atypical chest pain, which has been identified as possibly being related to stress and anxiety.  Diagnostic testing of the Veteran (electrocardiogram, treadmill stress test, CT (computed tomography) scan and chest X-ray) in November 2006 was negative for any cardiac abnormality.  The Veteran has reported that she experienced chest pain during a dance class.  

The Board is aware that, generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

(In Sanchez-Benitez, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) did not reach the question of whether pain alone can constitute a compensable disability.  Indeed, in that case, the Federal Circuit stated that this was "an interesting, indeed perplexing, question," but did not reach it because the Board plausibly determined that the "free-standing" pain experienced by the veteran was not attributable to an in-service event or injury, meaning it could not be service connected.  Sanchez-Benitez, 259 F.3d at 1361-62.)

Since its decision in Sanchez-Benitez, the United States Court of Appeals for Veterans Claims (Court) has elaborated further on the issue of free-standing pain as a disability.  The Court has noted that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Court has indicated that pain could result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 36 (citing to 38 C.F.R. § 4.40).  Thus, pain is compensable as a disability if it causes functional loss as described in Mitchell.  See Bosse v. Shinseki, U.S. Vet. App. No. 09-4624 (October 14, 2011).  (While the Board recognizes that a single-judge decision, such as Bosse, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).)  

In this case, the etiology of the Veteran's current atypical chest pain has not been definitively identified.  Clinicians have speculated that the Veteran's pain is related to stress and/or anxiety, while the Veteran has reported the onset of her chest pain with activity.  Furthermore, the possible connection between the Veteran's asthma and symptoms of chest pain has not been addressed.  As such, the Board believes that the Veteran should undergo a VA examination to allow a VA physician to review all the evidence of record and provide a fully-informed assessment as to the nature and etiology of the Veteran's chest pain.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board notes that if the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided without resorting to, for example, speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Finally, it appears that the Veteran's treatment is conducted through the VA Medical Center (VAMC) in Columbia, South Carolina, and the VA outpatient clinic (VAOPC) in Greenville, South Carolina.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than June 2011.  Thus, pertinent treatment records from the VAMC Columbia and the VAOPC Greenville, dated from June 2011, should be obtained and associated with the claims folder on remand.  

Furthermore, the Veteran, in a February 2010 VA Form 9 (Appeal to Board of Veterans' Appeals) reported that she had been treated for anxiety and stress at Greenville Memorial Hospital in 2009.  The Veteran has not submitted a release of medical information form (VA Form 21-4142).  On remand, the Veteran should again be provided an opportunity to submit the necessary medical release to allow the RO to obtain any records from Greenville Memorial Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment she may have received for her chest pain.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received for her chest pain, to include relevant records available through the VA CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VAMC in Columbia, SC and the VAOPC in Greenville, SC dated from June 2011.  Furthermore, the Board is also interested in private treatment records from Greenville Memorial Hospital dated in 2009.  

If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA examination to assess the nature and etiology of her chest pain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims folder.  If any particular test results cannot be obtained, the examiner must explain the reason(s) therefore.  

The examiner should elicit a detailed history from the Veteran concerning her symptoms of chest pain and the treatment she has received for the condition.  In reviewing the claims folder, the examiner should consider, in particular, the Veteran's service treatment records, post-service treatment records and diagnostic test results from North Hills Medical Center and from Greenville Memorial Hospital, dated in November 2006, as well as a report of February 2011 VA mental disorders examination and a May 2011 VA primary care physician note.  

The examiner should identify the nature and etiology of any chest pain experienced by the Veteran.  In this regard, the examiner should clearly identify whether the chest pain is related to the Veteran's service-connected major depressive disorder/anxiety disorder, the Veteran's service-connected asthma, or related to some other underlying physical malady or condition.  

The examiner should also identify whether the Veteran's chest pain results in any functional loss, and if so, the nature and extent of such functional loss (i.e., does functional loss limit the ability to perform the normal working movements of the body with regard to excursion, strength, speed, coordination, or endurance).  

The examiner should then provide an opinion as to the medical probabilities that any currently diagnosed chest pain, or underlying malady or condition causing chest pain, can be related to the Veteran's military service or to a service-connected disability.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issue on appeal-entitlement to service connection for chest pain.  If the benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


